Civil action to recover on defendant's promissory note of $1,200, given to Chandlee Steel and Iron Company, endorsed by said payee and delivered to the plaintiff for value. *Page 11 
From a verdict and judgment in favor of the plaintiff in the General County Court of Buncombe County, the defendant appealed to the Superior Court where the judgment of the county court was affirmed.
Defendant appeals, assigning errors.
The only question presented by the appeal is the sufficiency of the evidence to establish plaintiff's ownership of the note in suit, which was admittedly executed by the defendant and delivered to Chandlee Steel and Iron Company, the payee named therein. The evidence shows that the note is negotiable, duly endorsed by the payee, and held by the plaintiff. This made out a prima facie case. Bank v. Rochamora, 193 N.C. 1,136 S.E. 259; Clark v. Laurel Park Estates, 196 N.C. 624, 146 S.E. 584.
Moreover, if it be conceded that plaintiff took the note in question after maturity, no equities are pleaded, hence the only question is one of fact, the plaintiff's alleged ownership of the note. The demurrer to the evidence was properly overruled.
Affirmed.